DETAILED ACTION
This Office Action is in response to Application 16/710,942 filed on December 11, 2019. 
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on December 11, 2019 have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2019  was filed on the mailing date of the Application 16/710,942 on December 11, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on December 16, 2020 are accepted.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 11 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, a method, with the following limitations: 1) “measuring features of a machined part”; 2) “programming . . . receive dimensions of the features and to output computer numerical control (CNC) offsets”; 3) and “forwarding the CNC offsets . . . to correct operation of the CNC machining system.”

The first limitation “measuring features of a machined part,” as drafted, is a mathematical calculation that, under its broadest reasonable interpretation, encompasses measuring the dimensions of a machined part, but for the recitation of a generic computer processor (i.e., “coordinate measuring machine (CMM)”). If a claim limitation, under its broadest reasonable interpretation, recites a concept (e.g., measuring features) that falls into the “Mathematical Concepts” grouping of abstracts, the claim recites an abstract idea.

Secondly, the second limitation “programming . . . receive dimensions of the features and to output computer numerical control (CNC) offsets,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor (i.e., first processor within the CMM). For example, “programming” in the context of the claim encompasses the user thinking about writing 

The third limitation “forwarding the CNC offsets . . . to correct operation of the CNC machining system” as drafted, covers the performance of the limitation in the mind, but for the recitation of generic computer processors (i.e., CMM and CNC machining system). For example, “forwarding” in the context of the claim encompasses the user relaying CNC offsets. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 11 recites three abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the three abstract ideas are directed towards a judicial exception/abstract idea. In other words, at least one abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the three aforementioned abstract ideas/judicial exceptions, claim 1 further recites two additional elements: 1) language linking the method to a particular field (i.e., “to derive and apply computer numerical control global offsets”); and 2) generic “processors” for executing the judicial exceptions (i.e., coordinate measuring machine, first processor, and CNC machining system). The first 

Accordingly, two additional elements do not integrate the abstract ideas into a practical application because the two additional elements do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in claim 11 do no more than automate mental processes that the user used to perform manually, using the computer as a tool. Therefore, claim 11 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 11 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 11 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As discussed above with respect to integration of the abstract ideas into a practical application, the
first additional element that the claimed method is to be applied to CNC machining is no more than an attempt to generally link the use of the judicial exceptions to the particular field of CNC machining. A mere attempt to generally link the use of judicial exception to a field of use cannot provide an inventive concept. Moreover, as described above with respect to integration of abstract ideas into a practical application, the additional element of using a computer processor to perform the processing amounts to 

Claims 12 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 11, claims 12 – 17 inherit the abstract ideas from claim 11. Claim 12 is representative of claims 12 – 17. Claim 12 includes the additional element “including retrieving dimensional information of the machined part saved in the CMM by the first processor” that further detail the inherited abstract ideas of claim 11. Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 12 (as well as claims 13– 17) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claims 1-10,  and 18 -20, they are substantially similar to claims 11-17, respectively, and are rejected in the same manner, and the same reasoning applying. 

Please note: Examiner invites the Applicant to amend claims 1, 11, and 18 to include a limitation where the “CNC offsets” is used, for example, to adjust the operation of the method (e.g., actually correcting 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 102(a)(1) as being anticipated by Marshall (US Pub. 2018/0107190). 

Regarding claim 1, Marshall teaches: 
a system to derive and apply computer numerical control global offsets (para [0003]; see also claim 17), comprising: 
a coordinate measuring machine (CMM) measuring features of a machined part (Fig 1, para [0045]); and 
a first processor within the CMM programmed to receive the measured features (para [0026]; see also paras [0045] & [0052]) and 
to output computer numerical control (CNC) offsets correcting operation of a CNC machining system (paras [0052] & [0062]; see also para [0044]).

Marshall specifically discloses (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    900
    851
    media_image1.png
    Greyscale

[0045] The scanning probe 4 comprises a probe body or housing 10 that is attached to the spindle 2 of the machine tool using a standard releasable tool shank connection. The probe 4 also comprises a workpiece contacting stylus 12 that protrudes from the housing. A ruby stylus ball 14 is provided at the tip of the stylus 12 for contacting the associated workpiece 6. The stylus tip can deflect relative to the probe housing 10 and a transducer system within the probe body 10 measures deflection of the stylus in a local or probe coordinate system (a,b,c). The stylus deflection data acquired by the scanning probe is herein termed “probe data”. The 4 also comprises a transmitter/receiver portion 16 that communicates with a corresponding receiver/transmitter portion of a remote probe interface 18. In this manner, probe data (i.e. a,b,c data values) from the scanning probe 4 are transmitted over a wireless communications link to the interface 18. A general purpose computer 20 is also provided to receive the probe data from the probe interface 18. The scanning probe 4 and interface 18 of the present example may comprise a SPRINT measurement probe system as manufactured by Renishaw plc, Wotton-Under-Edge, Glos., UK.probe.

[0026] The method of the present invention may be performed by any suitable processor. The processor may be provided within the scanning probe, within an interface that is associated with the scanning The processor may comprise a personal computer or the like. The external processor may be linked to a probe interface. A wireless link (e.g. optical or radio) may be provided between the scanning probe and the probe interface. There may be no data linked provided between the processor and the machine tool. Alternatively, a low-speed data link maybe provided between the processor and the machine tool. The processor may feed information to the machine tool to update cutting instructions etc.

[0052] An aim of the workpiece location procedure is to collect and analyse the measurement information relating to workpiece location in as short a time as possible. The result of the measurement procedure (e.g. data relating to any required orientation or angular corrections) are then fed to the CNC 8 to allow the cutting procedures to be adapted accordingly. Any delay waiting for thecomputer 20 to receive information from the machine tool may only be a few seconds or fractions of asecond, but this can still be significant when short cycle times are key.

[0062] After the characteristic of the probe data has been used to identify the scan path property (e.g.a line scan or bore scan in this example) the probe data may be processed accordingly. In the case of the line scan, the scanning probe is commanded to move along a path on the surface of the workpiece ewith the stylus deflected by a known and pre-defined amount relative to the nominal workpiece esurface. The material condition (e.g. the positional offset of the actual surface, compared to the nominal surface) may thus be calculated along the line on the surface. An angular characteristic may also be calculated. It should be noted that since the feed rate along the surface is unknown the angular characteristic may be represented as, for example, degrees per elapsed second in time. Form error may also be calculated by The result of this analysis can be logged (e.g. stored on a system external to the machine tool) for quality control purposes or may be sent back to the CNC to be applied as an offset and used in subsequent machining actions.

Regarding claim 2, Marshall teaches all the limitations of claim 1.
Marshall further teaches including:  
dimensional information of the machined part saved in the CMM and retrieved by the first processor (para [0025]; see also paras [0026] & [0030]).


Regarding claim 3, Marshall teaches all the limitations of claim 2.
Marshall further teaches including:  
a group of variable data in an offset calculation subroutine applied to calculate the CNC offsets of the machined part by the first processor (paras [0062] – [0063]).

Regarding claim 4, Marshall teaches all the limitations of claim 3.
Marshall further teaches including:  
a report of the CNC offsets forwarded by the CMM to the CNC machining system (para [0062]).

Regarding claim 5, Marshall teaches all the limitations of claim 1.
Marshall further teaches wherein:  
the CMM includes a second processor having stored machined part measurement data from the CMM used to generate deviation reports (para [0020]; see also para [0062])


Regarding claim 6, Marshall teaches all the limitations of claim 5.
Marshall further teaches including:  
a plurality of variable data applied by the second processor (paras [0020] & [0062] – [0063]).




Regarding claim 7, Marshall teaches all the limitations of claim 6.
Marshall further teaches wherein:
the variable data includes coordinate system data including a feature measurement, a machine origin, a rotational center position of one or more tables and a fixture origin (para [0080]; see also para [0046]).

Regarding claim 8, Marshall teaches all the limitations of claim 6.
Marshall further teaches wherein:
the variable data includes feature information including feature names, feature nominal positions, feature measured positions, feature tolerances and measurement directions (para [0024]; see also para [0062]).
	
Regarding claim 9, Marshall teaches all the limitations of claim 1.
Marshall further teaches wherein:
the measured features include measured dimensions taken with respect to an established datum of the machined part (paras [0045] – [0046]).

Regarding claim 10, Marshall teaches all the limitations of claim 1.
Marshall further teaches wherein:
the measured features include measured dimensions taken with respect to at least one control surface of the machined part (paras [0045] – [0046]).




Regarding claims 11 – 20, Marshall teaches a system to derive and apply computer numerical control global offsets. Therefore, Marshall teaches the methods to derive and apply computer numerical control global offsets.
Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Gu (US Pub. 2012/0215341): teaches system and method for compensating of dimensional accuracy using global offsets. 
Gu (US Pub. 2012/0215342): teaches system and method for compensating of dimensional accuracy using global offsets.
Mannan (US Pub. 2013/0278725): teaches 3D scanner which integrates motion control, data acquisition, data processing and report generation function with a single user interface. 
Hellier (US Pub. 2009/0235547): teaches scanning probe with processor embedded.  
Kocic (US Pub. 2021/0140752): teaches a portable CMM with a processor. 
Ferrari (US Pub. 2014/0260627): teaches a CMM with integrated processor. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        03/03/2022




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115